Order entered February 15, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01382-CV

                             STEVEN E. BROWN, Appellant

                                             V.

                           BANK OF AMERICA, N.A., Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-02170

                                          ORDER

       We GRANT appellant’s February 12, 2013 unopposed motion for an extension of time to

file an amended brief. Appellant shall file his amended brief on or before March 15, 2013. We

caution appellant that no further extension of time will be granted absent extraordinary

circumstances.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE